                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION




BOBBY ALLEN WILLIAMS #440997,

               Plaintiff,                                     Case No. 2:16-CV-228
v.
                                                              HON. GORDON J. QUIST
UNKNOWN MIRON, et al.,

               Defendants.
                                                /


                ORDER ADOPTING REPORT AND RECOMMENDATION
                    AND DIRECTING PLAINTIFF TO RESPOND

       On January 28, 2019, Magistrate Judge Greeley issued a Report and Recommendation (R

& R) recommending that the Court grant Defendant Miron’s motion for summary judgment (ECF

No. 45) and dismiss this case in its entirety. The R & R was served on the parties on January 28,

2019. No objections have been filed within the allowed time pursuant to 28 U.S.C. § 636(b).

Accordingly, the Court will adopt the R & R as the opinion of the Court.

       In addition, the Court notes that Plaintiff also sued six unknown cell-extraction-response-

team members who remain unidentified. Pursuant to Federal Rule of Civil Procedure 4(m), a

plaintiff must serve a defendant “within 90 days after the complaint is filed.” If the plaintiff fails

to timely effect service, “the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time.” Id.; see also Abel v. Harp, 122 F. App’x 248, 250 (6th Cir. 2005) (“Absent a

showing of good cause to justify a failure to effect timely service, the Federal Ruled of Civil

Procedure compel dismissal.” (internal quotation marks omitted)). Plaintiff filed his complaint in
this case on October 17, 2016, and in the more than two years that this case has been pending,

Plaintiff has done nothing to identify or effect service on these individuals. The Court will thus

direct Plaintiff so show cause why the unknown parties should not be dismissed for failure to timely

effect service.

        Therefore,

        IT IS HEREBY ORDERED that the January 29, 2019, Report and Recommendation (ECF

No. 59) is ADOPTED as the Opinion of the Court.

        IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

45) is GRANTED.

        IT IS FURTHER ORDERED that within fourteen (14) days of the date of this Order,

Plaintiff shall show cause why the Unknown Parties should not be dismissed from this case without

prejudice for lack of service.



Dated: February 20, 2019                                   /s/ Gordon J. Quist
                                                          GORDON J. QUIST
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
